JUSTICE WHITING,
concurring in the result.
I concur in the result. However, mandamus would not lie unless it clearly appeared that the public officer was wrongfully deprived of his office. In Dew v. Judges of Sweet Springs, 13 Va. (3 Hen. & M.) 1, 37 (1808), we recognized that mandamus might not lie if the issue was doubtful and the officeholder had another remedy (an appeal in Morrissey’s case). Under the facts and circumstances of this case, Code § 19.2-155 clearly did not authorize Morrissey’s temporary deprivation of office. Hence, I agree with the majority’s conclusion.
Unlike the majority, however, I would not limit the application of Code § 19.2-155 to those instances in which the Commonwealth’s Attorney is unable to act due to ‘‘sickness” or ‘‘disability.” In my opinion, the additional language in Code § 19.2-155 concerning the *335Commonwealth’s Attorney’s disability for “other reasons of a temporary nature” covers situations in which that official is unable to be physically present to perform his official duties.
Although Code § 19.2-156 provides for the appointment of an acting Commonwealth’s Attorney during any prolonged absences of the Commonwealth’s Attorney, I think that the General Assembly also intended in Code § 19.2-155 to give the Circuit Court the power to appoint an acting Commonwealth’s Attorney when the Commonwealth’s Attorney’s absence may not be prolonged and a temporary Commonwealth’s Attorney is required. For example, if the Commonwealth’s Attorney in a small county is the only lawyer in the office and is required to be away from the county for a short period of time, I believe that Code § 19.2-155 authorizes the appointment of an acting Commonwealth’s Attorney.
A Copy,
Teste:
[[Image here]]
/s/ David B. Beach, Clerk